Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.
The Applicants’ Amendment to the Claims filed on 08/04/2021 is entered.
Species election
The restriction/species election requirement mailed on 05/19/2020 is WITHDRAWN.  The species are REJOINED.  Claim 1 is no longer withdrawn but is REJOINED and examined herein.  Species claims 2 and 3 are presently cancelled.  Previously withdrawn claims 4-12 are rejoined and examined.
Claims 2-3, and 13-30 are cancelled.
Claims 1 and 4-12 are pending and under examination.
Response to Amendment
Objections and rejections made in a previous office action and not repeated in this office action are withdrawn in view of the Applicants’ Amendment to the Claims filed on 08/04/2021.  The following is the complete set of objection and rejections presently being applied to the claims.
Terminal Disclaimer
The terminal disclaimer filed on 04/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application 16/368758 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Priority
This US 16/818,130 filed on 03/13/2020 was filed as a CON of  US15/796,115 which was filed as a CON of 15/408,567 filed on 01/18/2017 which is a CON of 14/624,671 filed on 02/18/2015, now US Patent 10,301,648 which is a DIV of 11/887,679 filed on 10/02/2007, now US Patent 8,999,678 which is a 371 of PCT/US2006/013375 filed on 04/07/2006 which claims US priority benefit of US Provisionals 60/733,497 filed on 11/04/2005 and 60/669,083 filed on 04/07/2005.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
15/408,567, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The ‘567 application does not disclose an AAVrh46 or the amino acid sequence of SEQ ID NO:4 comprising a D41N amino acid instead of the D amino acid at position 41 of AAVrh46 or SEQ ID NO: 4.
The applicants’ “Remarks” filed on 08/04/2021 submit that support for the current amendments can be found in Fig 5A.  However, a review of Fig 5A only shows support for a D41N for AAV3 and AAV7 and specifically does not show support for AAVrh46 having a D41N but rather shows AAVrh46 having a D at position 41.  Nothing in the specification discloses SEQ ID NO: 4 but with a D41N instead of a D at position 41.  This limitation appears to be new matter (see rejection below).  The specification as originally filed on 03/13/2020 does not have this limitation.  This limitation appears to have been added in the Amendments to the Claims filed on 03/17/2020.
Thus, claims 1 and 4-12 do not receive priority before 03/17/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NEW MATTER rejection.
The instant application as originally filed does not disclose an AAVrh46 or the amino acid sequence of SEQ ID NO:4 comprising a D41N amino acid instead of the D amino acid at position 41 of AAVrh46 or SEQ ID NO: 4.  The applicants’ “Remarks” filed on 08/04/2021 submit that support for the current amendments can be found in Fig 5A.  However, a review of Fig 5A only shows support for a D41N for AAV3 and AAV7 and specifically does not show support for AAVrh46 having a D41N but rather shows AAVrh46 having a D at position 41.  Nothing in the specification as originally filed discloses SEQ ID NO: 4 but with a D41N instead of a D at position 41.  This limitation is new matter.  The specification as originally filed on 03/13/2020 does not have this limitation.  This limitation appears to have been added in the Amendments to the Claims filed on 03/17/2020.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 9-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9-12 fail to include all the limitations of claim 1 upon which they depend.  Claim 9 is drawn to a recombinant nucleic acid encoding an AAV vp1 protein according to claim 1.  Claim 9 does not include the limitation of an AAV comprising an AAV capsid and a minigene.  Claims 10-12 depend from claim 9 and are not remedial.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
s 1 and 4-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US2016375110 to High et al (published 12/29/2016; as evidenced by the Score report for US2016375110).
Note that present claims are not given priority to the instant filing date of 03/13/2020 for reasons provided above.
The Score report for US2016/375110 is shown just below:
RESULT 1599
BDL71175
ID   BDL71175 standard; protein; 738 AA.
AC   BDL71175;
DT   23-FEB-2017  (first entry)
DE   Adeno-associated virus (Rh74) capsid protein VP1, SEQ ID:1.
KW   capsid protein VP1; drug delivery; expression; factor ix deficiency;
KW   gene therapy; genetic-disease-gen.; therapeutic; vector.
OS   Adeno-associated virus.
CC PN   US2016375110-A1.
CC PD   29-DEC-2016.
CC PF   23-JUN-2016; 2016US-00191357.
PR   23-JUN-2015; 2015US-0183599P.
PR   30-MAR-2016; 2016US-0315453P.
PR   18-MAY-2016; 2016US-0338315P.
PR   10-JUN-2016; 2016US-0348781P.
PR   13-JUN-2016; 2016US-0349572P.
CC PA   (CHIL-) CHILDRENS HOSPITAL PHILADELPHIA.
CC PI   High KA,  Anguela X;
DR   WPI; 2016-81715C/06.
CC PT   New nucleic acid sequence encoding human Factor IX protein, useful for treating hemophilia B.
Claim 45; SEQ ID NO 1; 119pp; English.
CC   The present invention relates to a nucleic acid sequence encoding a human Factor IX (FIX) protein, where the nucleic acid has a reduced number of CpG dinucleotides compared to a wild-type sequence encoding the human Factor IX. The invention further discloses: (1) an expression vector or a plasmid comprising the nucleic acid sequence; (2) a pharmaceutical composition comprising the nucleic acid sequence and/or a viral vector; (3) a method for delivering or transferring the nucleic acid sequence into a cell by contacting the nucleic acid sequence, expression vector, or virus vector to the mammalian cell, under conditions allowing transduction of the cell; (4) a method for delivering or transferring a nucleic acid sequence into a mammal or a cell of a mammal by administering the nucleic acid sequence, expression vector, or virus vector to the mammal or a cell of the mammal; (5) a method for treating a mammal in need of FIX protein by: (a) providing the nucleic acid sequence, expression vector, or virus vector, and (b) administering an amount of the nucleic acid sequence, expression vector, or virus vector to the mammal, where the FIX is expressed in the mammal; (6) a method for treating a human subject with hemophilia B The present sequence represents an Adeno-associated virus (Rh74) capsid protein VP1 which is used in preparing the recombinant adeno-associated viral vector.
SQ   Sequence 738 AA;

  Query Match             97.7%;  Score 3895;  DB 23;  Length 738;
  Best Local Similarity   96.9%;  
  Matches  715;  Conservative   11;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          1 MAADGYLPDWLEDNLSEGIREWWDLKPGAPKPKANQQKQDXGRGLVLPGYKYLGPFNGLD 60
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||
Db          1 MAADGYLPDWLEDNLSEGIREWWDLKPGAPKPKANQQKQDNGRGLVLPGYKYLGPFNGLD 60

Qy         61 KGEPVNAADAAALEHDKAYDQQLKAGDNPYLRYNHADAEFQERLQEDTSFGGNLGRAVFQ 
              |||||||||||||||||||||||:||||||||||||||||||||||||||||||||||||
Db         61 KGEPVNAADAAALEHDKAYDQQLQAGDNPYLRYNHADAEFQERLQEDTSFGGNLGRAVFQ 

Qy        121 AKKRVLEPLGLVEEGAKTAPGKKRPVEPSPQRSPDSSTGIGKKGQQPARKRLNFGQTGDS 
              |||||||||||||   ||||||||||||||||||||||||||||||||:|||||||||||
Db        121 AKKRVLEPLGLVESPVKTAPGKKRPVEPSPQRSPDSSTGIGKKGQQPAKKRLNFGQTGDS 

Qy        181 ESVPDPQPIGEPPAAPSSVGSGTMAAGGGAPMADNNEGADGVGSSSGNWHCDSTWLGDRV 
              |||||||||||||| || :|||||||||||||||||||||||||||||||||||||||||
Db        181 ESVPDPQPIGEPPAGPSGLGSGTMAAGGGAPMADNNEGADGVGSSSGNWHCDSTWLGDRV 

Qy        241 ITTSTRTWALPTYNNHLYKQISNGTSGGSTNDNTYFGYSTPWGYFDFNRFHCHFSPRDWQ 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ITTSTRTWALPTYNNHLYKQISNGTSGGSTNDNTYFGYSTPWGYFDFNRFHCHFSPRDWQ 

Qy        301 RLINNNWGFRPKRLSFKLFNIQVKEVTQNEGTKTIANNLTSTIQVFTDSEYQLPYVLGSA 
              ||||||||||||||:|||||||||||||||||||||||||||||||||||||||||||||
Db        301 RLINNNWGFRPKRLNFKLFNIQVKEVTQNEGTKTIANNLTSTIQVFTDSEYQLPYVLGSA 

Qy        361 HQGCLPPFPADVFMIPQYGYLTLNNGSQAVGRSSFYCLEYFPSQMLRTGNNFSFSYTFED 
              |||||||||||||||||||||||||||||||||||||||||||||||||||| ||| |||
Db        361 HQGCLPPFPADVFMIPQYGYLTLNNGSQAVGRSSFYCLEYFPSQMLRTGNNFEFSYNFED 

Qy        421 VPFHSSYAHSQSLDRLMNPLIDQYLYYLSRTQSTGGTAGTQQLLFSQAGPSNMSAQARNW 
              ||||||||||||||||||||||||||||||||||||||||||||||||||:||||||:||
Db        421 VPFHSSYAHSQSLDRLMNPLIDQYLYYLSRTQSTGGTAGTQQLLFSQAGPNNMSAQAKNW 

Qy        481 LPGPCYRQQRVSTTLSQNNNSNFAWTGATKYHLNGRDSLVNPGVAMATNKDDEDRFFPSS 
              ||||||||||||||||||||||||||||||||||||||||||||||||:||||:||||||
Db        481 LPGPCYRQQRVSTTLSQNNNSNFAWTGATKYHLNGRDSLVNPGVAMATHKDDEERFFPSS 

Qy        541 GILMFGKQGAGKDNVDYSNVMLTSEEEIKATNPVATEQYGVVADNLQQQNTAPIVGAVNS 
              |:||||||||||||||||:|||||||||| |||||||||||||||||||| |||||||||
Db        541 GVLMFGKQGAGKDNVDYSSVMLTSEEEIKTTNPVATEQYGVVADNLQQQNAAPIVGAVNS 


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 QGALPGMVWQNRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGLKHPPPQILIKNTPVPADP 
Qy        661 PTAFNQAKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSTNVDFAVNTE 
              || |||||| ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 PTTFNQAKLASFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSTNVDFAVNTE 
Qy        721 GVYSEPRPIGTRYLTRNL 738
              | ||||||||||||||||
Db        721 GTYSEPRPIGTRYLTRNL 738


Regarding claim 1, High teaches an AAV comprising an AAV capsid and a minigene having AAV inverted terminal repeats and a heterologous gene operably linked to regulatory sequences which direct expression of the gene in a host cell (See Score report just above and reference claim 98).  For example, reference claim 98 recites:
98. A recombinant AAV vector for treating hemophilia B, comprising a capsid and a genome, wherein said capsid comprises a VP1 protein having the amino acid sequence of SEQ ID NO:4; and wherein said genome is single-stranded and comprises the following elements in 5' to 3' order: (a) a first AAV2 ITR, (b) an ApoE HCR-1 enhancer, (c) an AAT promoter, (d) a codon-optimized nucleic acid encoding a human Factor IX Padua, wherein the nucleic acid lacks at least one CpG dinucleotide otherwise present, (e) a polyadenylation sequence; and (f) a second AAV2 ITR.

High teaches that the AAV capsid comprises AAV vp1 proteins, AAV vp2 proteins, and AAV vp3 proteins (See ref claim 43).  High teach that the AAV vp1 proteins have a sequence with at least 95% identity to amino acids 1 to 738 of SEQ ID NO:4 where amino acid residue 41 is not D (See Score report above showing 97.7% identity to SEQ ID NO:4 with an N at amino acid position 41 instead of a D).
	Regarding claim 4, High teach that the AAV ITRs are from a different AAV than the AAV supplying the capsid proteins. (See reference claims 41-43 and 98).
	Regarding claim 5, High teaches the AAV is in a physiologically compatible carrier (See ref claim 52 and para 0209).

	Regarding claim 7, the claim does not specify dystrophin but rather further limits dystrophin.  Therefore, prior art that applies to claim 6 also applies to claim 7.
Regarding claim 8, the claim does not specify immunoglobulin but rather further limits immunoglobulin.  Therefore, prior art that applies to claim 6 also applies to claim 8.
Regarding claim 9, High teaches a recombinant nucleic acid encoding the AAV vp1 protein (e.g., see Score report above).  The Score report states that “[t]he present sequence represents an Adeno-associated virus (Rh74) capsid protein VP1 which is used in preparing the recombinant adeno-associated viral vector”.  Note that present sequence shown in the Score report has 97.7% identity to SEQ ID NO:4 with an N at amino acid position 41 instead of a D which meets the limitations of the present claims.
Regarding claim 10, High teaches a host cell culture comprising such recombinant nucleic acid of claim 9 (e.g., see title, para 0155, para 0156).
Regarding claim 11, High teach further comprising a rep gene (e.g.,ref claim 123, para 0030, 0083).
Regarding claim 12, High teach the recombinant nucleic acid molecule is a plasmid (e.g., ref claims 2-3, para 0005).
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658




/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658